DETAILED ACTION
	Claims 11-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 103 as being anticipated by DeKeuster et al. (US 2016/0093850).
	Regarding claim 1, DeKeuster teaches a battery for an electric vehicle comprising a plurality of battery modules 30 arranged in a layer are accommodated in housings, the housings being accommodated in a protective housing 64 (par. 50-53 fig. 3, 4).  

    PNG
    media_image1.png
    768
    625
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    384
    625
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeKeuster et al. (US 2016/0093850) as applied above, further in view of Adachi (US 2014/0011056).		

Regarding claim 12, DeKeuster teaches that the battery modules are arranged above one another in respective layers in a stack (par. 50-53 fig. 3, 4).  DeKeuster does not teach that each battery module is accommodated in a separate battery housing arranged in a stack and interconnected that is accommodated in the protective housing. However, Adachi teaches that having another protective housing around the battery housing that is interconnected and protected by the protective housing can help control swelling (par. 7, 64-68, fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art to have another layer of housing around the battery housing of Dekeuster because Adachi teaches that such a configuration controls swelling.
Regarding claim 13, DeKeuster does not teach that each housing is sealed.  However, Adachi teaches that the battery housings may be sealed by seals 71 and 72 to contain gasses that might be released from the cells (par. 73).  Therefore, it would have been obvious to one of ordinary skill in the art to seal the Dekeuster combination because Adachi teaches that the seals may contain gasses released from the cells.
	Regarding claim 14, the DeKeuster combination teaches that the respective housings may be formed of synthetic resin (plastic) (Adachi par. 64).
	Regarding claim 15, the DeKeuster combination teaches a base layer 42 and a cover 43 (Adachi par. 66, fig. 11).
	Regarding claim 16, the DeKeuster combination teaches that the plurality of battery housings have an identical shape (par. 7, 64-68, fig. 2).  

	Regarding claim 18, the DeKeuster combination teaches that the respective housing has respective attachments such as press plate 136 for attaching side panels of the respective housing (Adachi par. 112).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB B MARKS/Primary Examiner, Art Unit 1729